Mr. Justice Van Orsdel
delivered the opinion of the Court:
We are of opinion, from a careful examination of the somewhat voluminous record, that, while the evidence is insufficient to support the allegations of the bill charging that defendant, through a conspiracy and by the exercise of undue influence, coerced Landon into executing the will and agreement, it does establish that, at the times in question,. Landon was of unsound mind and mentally incapable of making a valid will or contract. With mental incompetency established, the court below properly entered a decree declaring the will and deed null and void, and providing for an accounting by defendants. In this view of the case, defendants, in the course of the settlement of the estate, should be reimbursed for the moneys advanced by them on behalf of Landon during his lifetime.
Equity furnishes the only complete remedy in the exceptional class of cases to which this belongs, where the complex relief sought consists in setting aside a deed and will embracing the same property and the same parties, enjoining.the benfeficiaries *419from attempting to exercise any rights thereunder, and declaring them trustees for the benefit of those legally entitled to the estate, with a general order for an accounting. This is true, even though there be, as in this District, an adequate statutory remedy (D. C. Code sees. 136, 137 [31 Stat. at L. 1212, chap. 854] ) providing for the caveat or setting aside of the probate of a will. Sumner v. Staton, 151 N. C. 198, 65 S. E. 902, 18 Ann. Cas. 802.
No other question of law suggesting itself, the issues of fact need not be reviewed, as they are pertinent to this case only, and, if detailed in this opinion, would be valueless for future reference.
The decree is affirmed, with costs. Affirmed.